                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE


UNITED STATES OF AMERICA,                           )
                                                    )
v.                                                  )   No. 3:14-CR-124-PLR
                                                    )
WALTER DAVID BLANKENSHIP                            )


                            MEMORANDUM AND ORDER


       Before the court is defendant’s motion for early termination of probation. In support

of his motion, defendant states he has completed more than two and one-half years of

probation with no compliance issues. He is employed at Occupational Health Services,

where he is practicing occupational health that does not include prescribing any narcotics.

During the past two years he has completed over 200 continuing medical education hours

including: “Tennessee Guidelines for Treatment of Chronic Pain;” “Controlled Substance

Education for Prescribers;” “Addressing the Opioid Epidemic;” and an 8.5 hour course on

“Opioid Prescribing Practices.” He states that his supervising physician is pleased with his

remediation, attention to detail, discernment, and medical decision making.

       Last spring, defendant was given the opportunity to share his story at the State

Conference for the Association of Physician Assistants. He told them of the dangers of

over-prescribing and the seriousness of the opioid crises. After his comments, several

professors who attended the conference asked defendant to come and speak at their

respective educational institutions.
        Defendant has continued in his role was a worship leader in the music ministry at

Two Rivers Church. He shares his testimony with others who are facing hardships or loss

as a result of bad decisions. He regularly volunteers with his children’s school activities.

Because of his conviction and probation status, defendant has been denied the opportunity

to obtain life insurance to protect his family from financial loss; he cannot travel with his

job; and he is unable to work through his church on medical mission trips to Guatemala

and Mexico City. Defendant states he has learned from his past mistakes and the harm he

caused persons that were in his care as well as the community. He is committed to making

a difference in the lives of others moving forward.

        On March 3, 2017, defendant was sentenced to three (3) years of supervised

probation following his guilty plea to conspiracy to distribute Oxycodone, Morphine,

Oxymorphone and Alprazolam by writing illegal prescriptions. Defendant’s base offense

level, after adjusting the offense level for acceptance of responsibility was 21, and his

criminal history category was I, resulting in an advisory guideline range of 37 – 46 months.

Defendant received a motion for substantial assistance to the government, which reduced

his guideline range to 30 months. The court then granted defendant’s motion for a

downward departure/variance based on defendant’s cooperation (including testimony at

Dr. Joyner’s sentencing), record of steady employment, minor role in the offense, and lack

of criminal history, sentencing defendant to three years probation; thus saving defendant

from a term of imprisonment. Defendant’s term of probation is set to expire on March 2,

2020.


                                             2
      The Probation Office has informed the court that it does not object to early

termination of probation. However, the government does object to early termination

pointing out that defendant is asking the court to reduce his actual sentence.          The

government points out that defendant used his medical license to contribute to the opioid

addiction epidemic and he did so for financial gain.

      Defendant moves for early termination of supervised probation pursuant to 18

U.S.C. § 3583(e) which provides:

      The court may, after considering the factors set forth in section 3553(a)(1),
      (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7) –

      Terminate a term of supervised release and discharge the defendant released
      at any time after the expiration of one year of supervised release, pursuant to
      the provisions of the Federal Rules of Criminal Procedure relating to the
      modification of probation, if it is satisfied that such action is warranted by
      the conduct of the defendant released and the interest of justice.

18 U.S.C. § 3583(e)(1).

      Based on the government’s objection, the court denied a previous motion for early

termination, but allowed defendant to refile his motion after service of two years of

probation. In reviewing the current motion, defendant has shown that he is rehabilitated

and is striving to serve the community he once harmed. Moreover, defendant has served

approximately two years and eight months of his term of probation. Since the last review,

defendant has maintained a stable residence and employment. After carefully considering

defendant’s rehabilitation and the requirements of the statute, the court finds that the

relevant portions of 18 U.S.C. § 3583(e) do support early termination of defendant’s

probation. Although the government opposes the current motion, the court finds that

                                            3
another four months on probation are not needed to rehabilitate this defendant.

Accordingly, the motion [R. 505] is GRANTED, and defendant’s term of probation is

hereby TERMINATED.

      The court commends defendant for his efforts to turn his life around, and wishes

him success in his future endeavors.

      IT IS SO ORDERED.


                                  ___________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                          4
